DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stops” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the phrases “the automatic mechanism” (line 3) and “the hammer spring” (last line) lack antecedent basis rendering the claim indefinite. 
Claim 1 requires “on the breech… a hammer carrier is arranged in a sliding way that is pushed toward the breech”. It is unclear how the hammer can be pushed toward the breech if it is arranged on the breech. How can it be pushed toward an object that it is already in contact with?
Claims 2-4 are rendered indefinite for depending from claim 1.
In claim 4, it is unclear how a hammer that is “fixed”1 to the hammer carrier can also be arranged “movably between a front end positioned and a rear end position” (claim 1, lines 7-8). In other words, how is an object that is fixed relative to another object also movably arranged on that object? The ambiguity rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,270,437 to Donovan (“Donovan”).
Regarding claims 1 and 4, Donovan discloses a hammer assembly (Figs. 3 and 4) of the automatic mechanism of a firearm, comprising a breech 56 that is pushed towards a barrel 24 by a 174, and on the breech 5and/or in a breech case 44 a hammer carrier (comprising rear extension portion 90) is arranged in a sliding way (10:4-12) that is pushed towards the breech 56 by a striking spring 152, 154, and the hammer carrier 90 carries a hammer 76, wherein the hammer 76 is arranged on the hammer carrier 90 movably between a front end position (to the left end of carrier 90 as shown in Fig. 3) and a rear end position (to the right end of carrier 90 as shown in Fig. 3), wherein there is a play between the front end position and the rear end position of the hammer and the iohammer is pushed by a hammer spring 202 to the front end position.
Regarding claim 2, Donovan further discloses wherein the front end position and the rear end position of the hammer are defined with stops (80, 200 respectively).  
Regarding claim 3, Donovan further discloses  15wherein the striking spring 152 is arranged concentrically around the return spring 174. 
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
    

    
        1 fixed: 1a: securely placed or fastened: STATIONARY. https://www.merriam-webster.com/dictionary/fixed